 


109 HR 4266 IH: Housing Opportunities and Mitigating Emergencies Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4266 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mr. Pickering (for himself, Mr. Taylor of Mississippi, Mr. Wicker, Mr. Jindal, Mr. Alexander, Mr. Bonner, Mr. Boustany, and Mr. McCrery) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To amend the Robert T. Stafford Disaster Relief and Emergency Assistance Act to provide temporary emergency assistance for primary residences damaged or destroyed by Hurricanes Katrina and Rita. 
 
 
1.Short titleThis Act may be cited as the Housing Opportunities and Mitigating Emergencies Act of 2005.  
2.FindingsCongress finds the following: 
(1)The Gulf Coast region of the United States was recently decimated by twin natural disasters: Hurricanes Katrina and Rita. 
(2)Hurricane Katrina crashed into the Gulf Coast on August 29, 2005, as a category 4 storm. 
(3)At the time of its landing, Hurricane Katrina was recorded as the third strongest hurricane to ever make landfall on the United States, with sustained winds over 140 miles per hour. 
(4)The damage and destruction caused by Hurricane Katrina along the coastal regions of Louisiana, Mississippi, and Alabama were unmatched in their breadth and scope. 
(5)A 10- to 30-foot storm surge came ashore on over 200 continuous miles of coastline from southeast Louisiana, including Mississippi and Alabama, through to the Florida panhandle. 
(6)The 30-foot storm surge recorded at Biloxi, Mississippi, is the highest ever observed in the United States. 
(7)Hurricane Katrina’s storm surge quickly breached the levee system that protected the city of New Orleans from Lake Pontchartrain and the Mississippi River, subsequently flooding at least 80 percent of the city. 
(8)The magnitude of Hurricane Katrina was of such an unprecedented scale that the Federal disaster declarations which followed its destructive path blanketed over 90,000 square miles of the United States, an area almost as large as the United Kingdom, displacing more than 1,000,000 people—a humanitarian crisis on a scale unseen in the United States since the Great Depression. 
(9)The storm has now become the most destructive and costliest natural disaster in the history of the United States, resulting in over 1,300 deaths and estimated damage between $70,000,000,000 and $130,000,000,000. 
(10)Less than one month later, on September 24, 2005, the region was battered again, this time by the strongest-measured hurricane to ever have entered the Gulf of Mexico—Hurricane Rita. 
(11)Hurricane Rita came ashore between Texas and Louisiana as a category 3 hurricane, packing winds up to 120 miles per hour and a storm surge of 10 feet. 
(12)A day prior to landfall, the resultant storm surge also reopened some of the levee breaches caused by Hurricane Katrina a month earlier and re-flooded parts of New Orleans. 
(13)Local storm surges of 15 to 20 feet in southwestern Louisiana were reported, and damage was extensive in coastal parishes. 
(14)Thousands of residents and families in the effected States, who lived outside the 100-year flood plain and were told they did not need flood insurance, suffered significant damage to their homes and in many cases total losses. 
(15)These families are currently without any type of permanent shelter or any means by which to acquire such shelter or otherwise make themselves whole, thus crippling the Gulf Coast region and its economy. 
(16)Because of the unprecedented magnitude of the storm and the impact that the devastation of such a large region will have on the United States as a whole, the Federal Government should play a role in providing emergency assistance to these families to help them rebuild and get on with their lives. 
3.Temporary emergency assistance for primary residences damaged or destroyed by Hurricanes Katrina and RitaTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended by adding at the end the following:  
 
425.Temporary emergency assistance for primary residences damaged or destroyed by Hurricanes Katrina and Rita 
(a)In GeneralThe Director shall provide emergency assistance to owners of eligible structures in accordance with this section. 
(b)ApplicationThe Director shall provide for owners of eligible structures to submit applications for assistance under this section in such form, containing such information, and in accordance with such procedures, as the Director may require. 
(c)Use of funds; scope of coverage 
(1)In generalThe amount of any assistance under this section provided to an owner of an eligible structure in a covered disaster area of a State may be used only for paying— 
(A)the costs of repair, reconstruction, or replacement of such structure or construction or purchase of any other structure (including a manufactured home) to be used as the primary residence of the owner in the covered disaster area of such State; or 
(B)the amount remaining to be paid by the owner on the mortgage of the eligible structure. 
(2)Replacement cost 
(A)In generalSubject to subsection (d), the amount of any assistance provided under this section shall be based on the replacement cost necessary for repair, reconstruction, or replacement of the eligible structure to its original specifications and standards prior to— 
(i)August 29, 2005, in the case of a structure damaged by flooding resulting from Hurricane Katrina; or  
(ii)September 23, 2005, in the case of a structure damaged by flooding resulting from Hurricane Rita.Such costs shall include adjustments as necessary for compliance with the requirements of subsection (e)(1)(B). 
(B)DocumentationAn owner of an eligible structure applying for assistance under paragraph (1) shall submit to the Director documentation and such other evidence (including a report completed by a State-licensed, nationally-certified home inspector) as the Director may require to establish the replacement cost of the eligible structure under subparagraph (A).   
(d) Cost sharing 
(1)Federal shareSubject to subsection (f) and paragraph (2), the Federal share of the cost of assistance provided under this section for an eligible structure that the Director shall pay to the owner of the eligible structure shall be 80 percent of the replacement cost of the eligible structure as determined under subsection (c)(2). 
(2)Maximum amountThe maximum amount of assistance that may be provided to an owner of an eligible structure under this section for such structure may not exceed $150,000. 
(3)Optional state shareIf the owner of an eligible structure in a State is provided assistance under this section, the State may provide to the owner 10 percent of the replacement cost of the eligible structure as determined under subsection (c)(2), but not to exceed $15,000.   
(e)Requirements regarding future flood insurance coverage and mitigation actions 
(1)In generalThe Director may not provide assistance under this section for an eligible structure unless— 
(A)the owner of the property upon which the eligible structure is located has entered into a legally binding agreement with the Director, including such deed restrictions as the Director considers appropriate, to ensure that such owner, and any future owners, will at all times after such assistance is provided under this section with respect to the property, purchase and maintain flood insurance, in perpetuity, for any structures located at any time on the same property on which, at the time of purchase, such eligible structure is located, in an amount at least equal to the lesser of— 
(i)the value of the structure, as determined by the Director; or  
(ii) the maximum limit of coverage made available with respect to the particular type of property under the National Flood Insurance Program, if such coverage is available; and   
(B)the owner of the property certifies to the Director that any structure constructed, repaired, or reconstructed with such assistance will be constructed, repaired, or reconstructed in accordance with— 
(i)standards established by the International Code Council in effect at the time the building permit is issued by the local government to the owner of the eligible structure; and 
(ii)any final flood elevations or flood maps in effect for purposes of the National Flood Insurance Program at the time the building permit is issued by the local government to the owner of the eligible structure and any advisory flood elevations or advisory flood insurance rate maps issued by the Director for purposes of such program before such building permit is issued. 
(2)Waiver authorityThe Director may waive the requirements of paragraph (1)(B) with respect to the repair of an eligible structure if the Director determines that the cost of compliance with such requirements by the owner in repairing the eligible structure outweigh the benefit derived from such compliance pursuant to a substantial damage analysis.   
(f) Prohibition on duplicative benefits in excess of replacement costsNotwithstanding section 312, the Director shall assure that no owner of an eligible structure will receive assistance under this section that, when combined with other financial assistance received by the owner under any program, including section 404 or 408, or from insurance or any other source for the purpose of repair, reconstruction, or replacement of the eligible structure, is in excess of the replacement cost of the eligible structure as determined under subsection (c)(2). Before receipt of any assistance for which an owner is eligible under this section for an eligible structure, the owner shall enter into a legally binding agreement with the Director to repay any and all of such assistance that is in excess of the replacement cost of the eligible structure as determined under subsection (c)(2). 
(g)Verification of use of funds and compliance 
(1)Documentation; reportsWithin 6 months after the date on which an owner of an eligible structure receives assistance under this section, and every 6 months thereafter until all such assistance is accounted for, the owner shall submit to the Director— 
(A)all receipts and documentation verifying the use of such assistance for the purpose for which it was provided; and 
(B)reports completed by a State-licensed, nationally-certified home inspector verifying compliance by the owner with the requirements of subsection (e)(1)(B) if such requirements are not waived by the Director. 
(2)EnforcementThe Director may suspend assistance under this section, and take any additional action which the Director deems appropriate, with respect to an owner of an eligible structure if the Director determines that the owner is not complying with paragraph (1). 
(h)DefinitionsIn this section, the following definitions apply: 
(1)Covered disaster areaThe term covered disaster area means an area— 
(A)for which a major disaster was declared by the Director pursuant to title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Katrina or Hurricane Rita in 2005; and 
(B)in which the sale of flood insurance coverage was available under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) as of— 
(i)August 29, 2005, in the case of an area for which a declaration referred to in subparagraph (A) was made as a result of Hurricane Katrina; or 
(ii)September 23, 2005, in the case of an area for which a declaration referred to in subparagraph (A) was made as a result of Hurricane Rita. 
(2)Eligible structureThe term eligible structure means a structure (including a manufactured home) that— 
(A)sustained damage or losses from flooding resulting from Hurricane Katrina or Hurricane Rita in 2005; 
(B)is located in a covered disaster area; 
(C)is a residential structure that was used as the primary residence of the owner of the structure as of— 
(i) August 29, 2005, in the case of a structure damaged by flooding resulting from Hurricane Katrina; and 
(ii)September 23, 2005, in the case of a structure damaged by flooding resulting from Hurricane Rita; 
(D)was covered by an insurance policy for losses caused by wind or windstorm as of— 
(i)August 29, 2005, in the case of a structure damaged by flooding resulting from Hurricane Katrina; and 
(ii)September 23, 2005, in the case of a structure damaged by flooding resulting from Hurricane Rita; 
(E)is of a type for which coverage was generally made available under the National Flood Insurance Program as of August 29, 2005; and 
(F)is not located in an area that has been identified by the Director as an area having special flood hazards (as such term is used for purposes of section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a)) as of August 29, 2005.  
(3)DirectorThe term Director means the Director of the Federal Emergency Management Agency. 
(i)TerminationThe Director may not provide any assistance under this section except pursuant to an application for such assistance submitted to the Director before the expiration of the 180-day period beginning on the date of the enactment of this section. 
(j)RegulationsThe Director may issue any regulations necessary to carry out this section..  
4.Hazard mitigation 
(a)In generalSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended— 
(1)in the first sentence by striking 75 and inserting 90; and 
(2)in the last sentence by striking 7.5 and inserting 15. 
(b)Property acquisition and relocation assistanceSection 404(b) of such Act (42 U.S.C. 5170c(b)) is amended by adding at the end the following: 
 
(4)ReductionThe amount of any assistance that would otherwise be provided to an owner of an eligible structure under section 425(c)(1)(B) shall be reduced by the amount of assistance the owner receives for such structure under such section.. 
(c)ApplicabilityThe amendments made by subsections (a) and (b) shall apply with respect to a major disaster declared by the President on or after August 24, 2005. 
 
